The petitioner, Cowin, seeks by mandamus a review and revision of the action of the respondent judge in the modification of the report of the register as to the allowance to the wife and children of the petitioner pendente lite in the divorce proceedings wherein the wife is complainant and the petitioner is respondent.
The change or modification was in an increase of $50, that is, from $110 to $160 per month for the wife and the two minor sons. The amount to be allowed is a matter which rests largely within the discretion of the trial court. Ex parte Watson,220 Ala. 409, 125 So. 669.
Therefore, irrespective of any difference in the finding of facts between the court and the register as to the wealth or income of the parties respectively, we are not prepared to hold that the amount allowed was unreasonable or improper.
The writ is denied.
ANDERSON, C. J., and THOMAS, BROWN, and KNIGHT, JJ. concur.